UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 10, 2011 CALPINE CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-12079 77-0212977 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 717 Texas Avenue, Suite 1000, Houston, Texas77002 (Addresses of principal executive offices and zip codes) Registrant’s telephone number, including area code:(713) 830-8775 Not applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) TABLE OF CONTENTS ITEM7.01—REGULATION FD ITEM9.01—FINANCIAL STATEMENTS AND EXHIBITS SIGNATURES EXHIBIT INDEX 1 ITEM7.01—REGULATION FD On January 10, 2011, Calpine Corporation announcedthe pricing of $1.2 billion in aggregate principal amount of its 7.875% Senior Secured Notes due 2023 in a private placement.A copy of the press release is being furnished as Exhibit99.1. ITEM9.01—FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits ExhibitNo. Description Calpine Corporation Press Release dated January 10, 2011.* * Furnished herewith. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CALPINE CORPORATION By: /s/ JIM D. DEIDIKER Jim. D. Deidiker Senior Vice President and Chief Accounting Officer Date: January 10, 2011 3 EXHIBIT INDEX ExhibitNo. Description Calpine Corporation Press Release dated January 10, 2011.* * Furnished herewith. 4
